DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021, 4/21/2021, 7/22/2021 and 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are other than black and white line drawings.  For example, FIGs. 2, 7 and 10 use gray lines, dots, shading and foreign characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract repeats information given in the title and uses the form of the claim.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-18 and 20 are objected to because of the following informalities:  
Regarding dependent claim 20, it is unclear if it is a method claim or a CRM claim. Claim 20 depends from method claim 1, so it may be interpreted as a dependent method claim.  Dependent claim 20 also recites that it is a “computer-readable storage medium” so it may be interpreted as a CRM claim.  Examiner suggest rewriting claim 20 removing the dependency by reciting all the limitations of claim 1 such that it is clear claim 20 is a CRM claim.
Regarding claims 3, 5, 8, 9, 12, 14, 17 and 18, conjunctions appear to be missing between the limitations.  The claims have been interpreted with the conjunction “and” between the limitations.
Numerous claims recite contingent clauses such as “in the case that…” but recite less than all the possibilities. Examiner suggests explicitly reciting all the possible other cases to ensure the limitations have patentable weight.  
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because condition(s) precedent are not met (see i.e. MPEP 2111.04). Because the claimed invention may be practiced without the claimed condition(s), then the limitations are not required by the broadest reasonable interpretation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signal per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800762 “UE procedure for reporting control information” (hereinafter CATR) in view of R1-1800021 “Remaining issues pm NR CA and DC” (hereinafter Huawei).
Regarding claims 1, 10 and 20, CATR teaches a medium/UE/method of sending Uplink Control Information (UCI), comprising: in the case that an overlapping of Physical Uplink Control Channel (PUCCH) and Physical Uplink Shared Channel (PUSCH) in a time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH in Slot (n)), selecting a PUSCH to carry and send UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH). 
CATR does not explicitly teach based on at least one of an uplink data scheduling type and a numerology of uplink carrier.
However, Huawei teaches the selecting a PUSCH to carry and send UCI (2.2.2: details UCI piggyback mechanism), based on at least one of an uplink data scheduling type and a numerology of uplink carrier (2.1, 2.2: detail scheduling “type” and multiple numerology).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include selecting based on at least one of an uplink data scheduling type and a numerology of uplink carrier of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claim 2 and 11, CATR teaches wherein prior to the selecting the PUSCH to carry and send the UCI based on at least one of an uplink data scheduling type and a numerology of uplink carrier, the method further comprises: determining whether the overlapping of PUCCH and PUSCH in the time domain occurs, in a PUCCH sending slot (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed when at least one symbol of the PUSCH is overlapped with the PUCCH conditioned that the first symbol of PUSCH is no earlier than the first symbol of PUCCH, and the last symbol of the PUSCH is no later than the last symbol of PUCCH).

Regarding claims 3 and 12, CATR teaches wherein the determining whether the overlapping of PUCCH and PUSCH in the time domain occurs comprises: mapping a PUCCH and a PUSCH onto a reference carrier (Section 2, Figure 1: details slot with PUCCH and PUSCH, as mapping… onto a reference carrier); determining whether the overlapping of PUCCH and PUSCH in the time domain occurs, according to a starting position and a duration of a symbol of the mapped PUCCH and a starting position and a duration of a symbol of the mapped PUSCH (Section 2, Figure 1: details t01, t02, t11, t12, t21, t22). 
CATR does not explicitly teach scaling the PUCCH and the PUSCH according to the numerology of uplink carrier.
However, Huawei teaches scaling the PUCCH and the PUSCH according to the numerology of uplink carrier (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset, as scaling).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include scaling the PUCCH and the PUSCH according to the numerology of uplink carrier of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 4 and 13, CATR teaches wherein the reference carrier is a carrier of the PUCCH (Section 2, Figure 1: details slot with PUCCH).  

Regarding claims 5 and 14, CATR teaches wherein the determining whether the overlapping of PUCCH and PUSCH in the time domain occurs comprises: mapping the PUCCH to a carrier of each PUSCH (Section 2, Figure 1: details slot with PUCCH and PUSCH, as mapping… to a carrier); in the case that a starting position and a duration of a symbol of the mapped PUCCH at least partially overlap with a slot of the PUSCH, determining that the overlapping of PUCCH and PUSCH in the time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH; may not have patentable weight because the claim does not recite the case of not overlapping).  
However, Huawei teaches scaling a PUCCH according to a numerology of the PUCCH (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset, as scaling).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include scaling a PUCCH according to a numerology of the PUCCH of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 6 and 15, CATR does not explicitly teach wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI), and the selecting the PUSCH to carry and send the UCI comprises: in a case that the PUSCH is scheduled by DCI and the DCI indicates an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, selecting the PUSCH to carry and send the UCI.  
However, Huawei teaches the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI) (2.1: details scheduling DCI; slot-based scheduling or non-slot-based scheduling), and the selecting the PUSCH to carry and send the UCI comprises: in a case that the PUSCH is scheduled by DCI and the DCI indicates an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, selecting the PUSCH to carry and send the UCI (2.1: details timing relationship between DCI and corresponding PUSCH; UCI piggyback mechanism; may not have patentable weight because the claim does not recite all other possible cases).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI), and the selecting the PUSCH to carry and send the UCI comprises: in a case that the PUSCH is scheduled by DCI and the DCI indicates an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, selecting the PUSCH to carry and send the UCI of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 7 and 16, CATR teaches the selecting the PUSCH to carry and send the UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH) comprises: in a case that a transmission starting time of the PUSCH is the same as a transmission starting time of a PUCCH or the transmission starting time of the PUSCH is later than the transmission starting time of the PUCCH, multiplexing the PUSCH to send the UCI (Section 2, Figure 1: details t21; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is earlier than the transmission starting time of PUCCH).  
CATR does not explicitly teach wherein the numerology of uplink carrier comprises a transmission starting time.
However, Huawei teaches the numerology of uplink carrier comprises a transmission starting time (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the numerology of uplink carrier comprises a transmission starting time of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 8 and 17, CATR teaches the selecting the PUSCH to carry and send the UCI comprises: in a case that a transmission starting time of the PUSCH is earlier than a transmission starting time of a PUCCH and at least one of overlapped PUSCHs is a grant-free PUSCH or a configured scheduling PUSCH, puncturing an overlapped portion of the PUCCH or discarding the UCI (Section 2, Figure 1: details transmission starting time of PUSCH is earlier than transmission starting time of PUCCH and overlapped PUSCH is a configured PUSCH, some kind of PUSCH cannot be used for UCI… improper to carrier UCI, as discard UCI; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is not earlier than the transmission starting time of the PUCCH and overlapped PUSCH is grant-free or configured scheduling PUSCH); in a case that overlapped PUSCHs do not include a grant-free PUSCH or a configured scheduling PUSCH, transmitting the PUCCH, abandoning a transmission of an overlapped portion of the PUSCH or discarding the entire PUSCH (Section 2, Figure 1: details not include grant-free PUSCH… transmitting PUCCH; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is not earlier than the transmission starting time of the PUCCH and overlapped PUSCH is grant-free or configured scheduling PUSCH).
CATR teaches does not explicitly teach wherein the uplink data scheduling type comprises grant-free or a configured scheduling. 
However, Huawei teaches wherein the uplink data scheduling type comprises grant-free or a configured scheduling (2.1: details slot-based scheduling or non-slot-based scheduling, as configured scheduling).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the uplink data scheduling type comprises grant-free or a configured scheduling of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 9 and 18, CATR teaches wherein in the case that the PUSCH is multiplexed to send the UCI and a plurality of PUSCHs overlapped with a PUCCH are capable of carrying the UCI, selecting the PUSCH to carry the UCI, through at least one of: selecting a PUSCH other than a grant-free PUSCH or a configured scheduling PUSCH to carry UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed); in the case that the numerology of uplink carrier further comprises a UCI code rate, selecting the PUSCH which is to have a lowest UCI code rate when carrying the UCI to carry the UCI, according to a weight of a R offset configured or indicated by a network side; in the case that the numerology of uplink carrier further comprises a data portion equivalent code rate and a control bit of PUSCH, selecting the PUSCH which is to have a lowest data portion equivalent code rate or a lowest control bit overhead when carrying the UCI to carry the UCI; in the case that the numerology of uplink carrier further comprises a transmission ending time, selecting the PUSCH with an earliest transmission ending time to carry UCI; in the case that an overlapped PUSCH is transmitted in a cell or a carrier of the PUCCH, selecting the overlapped PUSCH to carry the UCI; in the case that the numerology of uplink carrier further comprises a cell index or a carrier index, selecting the PUSCH in a cell or a carrier with a smallest index to carry the UCI; in the case that the numerology of uplink carrier further comprises a transmission ending time and a plurality of PUSCHs overlapped with the PUCCH are capable of carrying the UCI, selecting the PUSCH with a same transmission starting time as a transmission starting time of the PUCCH and with an earliest transmission ending time to carry UCI.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 2020/0367244) details UE performs PUSCH puncturing in a time resource in a PUSCH that overlaps a PUCCH for A-CSI (or specific UCI) transmission and then transmits the PUSCH and the PUCCH for A-CSI (or specific UCI) transmission by TDM.
Yang (US 2020/0205088) details PUSCH (or long PUCCH) signal is not mapped to an overlapped symbol (through puncturing). That is, the short PUCCH may be fully transmitted, while the PUSCH (or long PUCCH) signal except for the overlapped part may be transmitted.
Xiong (US 2020/0037314) details UCI transmission and HARQ process identification for grant-free PUSCH.
Jung (US 2018/0368168) details communication over a long physical uplink channel resource.
Li (US 2018/0132229) details multiplexing physical uplink control channels in mobile communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415